Citation Nr: 0305487	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD) from 
January 15, 1998 to March 26, 2000.

2.  Entitlement to an original disability rating in excess of 
30 percent for PTSD for the period beginning March 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
September 1981.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in August 1998, which granted the veteran's 
claim of entitlement to service connection for PTSD and  
assigned a 10 percent disability rating.  The veteran 
appealed for the assignment of a higher rating.  The Board 
notes that, as the veteran's appeal arises from the original 
assignment of a disability rating, separate ratings can be 
assigned to separate periods of time, based upon the facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The RO increased the rating assigned for the veteran's PTSD 
to 30 percent, effective from March 27, 2000.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Accordingly, the issues of entitlement to an 
original disability rating in excess of 10 percent for PTSD, 
from January 15, 1998 to March 26, 2000, and to a rating in 
excess of 30 percent thereafter, remain in appellate status.

The Board issued a decision in February 2001 that denied the 
veteran's appeal for the assignment of a disability rating in 
excess of 10 percent for PTSD, from January 1998 to March 
2000, and to a rating in excess of 30 percent thereafter.  In 
an October 2002 joint motion, the parties (the veteran and 
the VA Secretary) asked the Court to vacate the Board 
decision and remand the case; by an October 2002 order, the 
Court granted the motion.  The veteran's appeal has been 
returned to the Board for appellate consideration pursuant to 
that order.

The February 2001 decision also remanded for further 
development two issues arising from a April 1997 rating 
decision.  These issues, entitlement to service connection 
for a left knee disorder and entitlement to a disability 
rating in excess of 20 percent for degenerative disc disease 
of the lumbar spine, are currently under the jurisdiction of 
the RO.  The Board observes that the recently published 
regulations that are effective February 22, 2002 permit the 
Board to obtain evidence and cure procedural defects without 
remanding.  However, they were not intended to preclude a 
remand in all circumstances.  See 67 Fed. Reg. 3,099-3,016 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903 and 20.1304; see also Chairman's Memorandum No. 01-02-
01, para. 9(c)(6) (January 29, 2002), noting that, to permit 
various kinds of required development to take place 
simultaneously and avoid unnecessary delays and confusion, 
development in an individual case will be undertaken either 
by the Board or by VBA, but not by both.  Accordingly, as the 
issues of entitlement to the assignment of a disability 
rating in excess of 10 percent for PTSD, from January 1998 to 
March 2000, and to a rating in excess of 30 percent 
thereafter requires additional development, the Board will 
remand the issue.


REMAND

Upon review of the claims file and in accord with the October 
2002 Order of the Court, the Board finds that additional 
procedural and evidentiary development is warranted.

The Joint Motion of October 2002, noted that the veteran had 
filed an informal claim for total disability based on 
individual unemployability (TDIU).  The parties reasoned that 
the veteran's claim for an increased rating and submittal of 
evidence of unemployability was met the requirements of an 
informal claim pursuant to Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  Accordingly, the Board must remand 
the veteran's informal claim to the agency of original 
jurisdiction for initial consideration.
Additionally, as noted in the joint motion, the veteran has 
indicated that he sought treatment from the St. Louis Vet 
Center for his PTSD symptomatology.  Pursuant to the joint 
motion and Court order noted above, the RO must secure all of 
the veteran's treatment records from the Vet Center.  

The Board further observes that as the veteran has not had a 
psychiatric examination since March 2000, a more current 
psychiatric evaluation is warranted to determine the current 
severity of his service-connected PTSD.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Board also notes that, during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) became 
effective.  This liberalizing legislation is applicable to 
the claimant's case. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  

Under the VCAA, whenever after making reasonable efforts, VA 
is unable to obtain all of the relevant records sought, VA 
must notify the claimant that it is unable to obtain records 
with respect to the claim.  Such a notification shall (A) 
identify the records the VA is unable to obtain; (B) briefly 
explain the efforts that the VA made to obtain those records; 
and (C) describe any further action to be taken by the VA 
with respect to the claim.  38 U.S.C.A § 5103A(b)(2); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO should ensure compliance with the duty to assist, 
documentation and notification requirements set forth in the 
Veterans Claims Assistance Act of 2000 and its implementing 
law and regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a);   

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must furnish the veteran with 
appropriate notice under the VCAA and its 
implementing law and regulations.  Such 
notice should specifically apprise the 
veteran of the evidence needed to 
substantiate his claims and outline the 
division of responsibilities between VA 
and a claimant in obtaining evidence, as 
set forth in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purpose of ascertaining the severity of 
his service-connected PTSD, and the 
extent to which such disability impacts 
on his employability.  The claims file 
should be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests should be accomplished.  The 
examiner should assign a GAF score and 
render an opinion as to the level of 
impairment evident, especially with 
respect to the impact on employability.  

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's PTSD claim.  

4.  Thereafter, pursuant to the joint 
motion and Court order noted above, the 
RO must adjudicate the veteran's claim 
for a TDIU.  All indicated development, 
to include any examinations that are 
deemed necessary to evaluate the 
veteran's other service-connected 
disabilities and their impact on his 
employability, should precede the 
adjudication of the TDIU claim

If the PTSD claim is denied, the veteran and her 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.  If the TDIU claim is denied, 
the RO must provide the veteran with his appellate rights 
and, if the veteran then appeals the denial, the RO must 
issue an appropriate Statement of the Case.  If and only if 
the veteran perfects an appeal, the issue of a TDIU should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




